[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                           ________________________                     FILED
                                                               U.S. COURT OF APPEALS
                                  No. 10-12684                   ELEVENTH CIRCUIT
                                                                  FEBRUARY 11, 2011
                              Non-Argument Calendar
                                                                      JOHN LEY
                            ________________________
                                                                       CLERK

                        D.C. Docket No. 1:10-cv-20422-UU

ARCADIN RODRIGUES,

                                                             Plaintiff-Appelllant,

                                         versus

ROYAL CARIBBEAN CRUISES LTD.,

                                                             Defendant-Appellee.

                            ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          ________________________
                                (February 11, 2011)

Before BARKETT, MARCUS and COX, Circuit Judges.

PER CURIAM:

      Arcadin Rodrigues, a citizen of India, appeals the district court’s judgment

dismissing his civil action and requiring that he proceed to arbitrate his claims against

Royal Carribean Cruises, Ltd.
      Rodrigues challenges on this appeal the district court’s order requiring

arbitration, presenting the following arguments: first, the arbitration agreement is

void as against public policy because it forecloses Rodrigues’s statutory claims under

the Jones Act and the Wage Act; second, the arbitration agreement at issue does not

meet the standards required for enforcing it; third, the forum selection clause is void

as against public policy; fourth, and lastly, Rodrigues contends he cannot

contractually waive his judicial remedy for maintenance and cure.

      The fourth argument was not presented to the district court and we decline to

address it here. See Access Now, Inc. v. Southwest Airlines Co., 385 F.3d 1324, 1331-

32 (11th Cir. 2004).

      The first three arguments Rodrigues presents were presented to the district

court and properly considered and rejected in the district court’s opinion. (R.2-29 at

7-9.) We affirm for the reasons stated by the district court.

      AFFIRMED.




                                          2